654 F.3d 902 (2011)
George SOULIOTES, Petitioner-Appellant,
v.
Mike EVANS, Warden; Anthony Hedgpeth, Warden, Respondents-Appellees.
No. 08-15943.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted February 12, 2010.
Filed August 17, 2011.
Randall S. Luskey, Orrick, Herrington & Sutcliffe LLP, San Francisco, CA, for the petitioner-appellant.
Kathleen A. McKenna, Deputy Attorney General, Office of the Attorney General of California, Fresno, CA, for the respondents-appellees.
Sheryl Gordon McCloud, Law Offices of Sheryl Gordon McCloud, Seattle, WA; Bob Barr, Atlanta, GA; Matthew D. Brown, Cooley Godward Kronish LLP, San Francisco, CA, for the amici.
Before: M. MARGARET McKEOWN and MARSHA S. BERZON,[*] Circuit Judges, and THOMAS S. ZILLY,[**] Senior District Judge.

ORDER
In light of the intervening en banc decision in Lee v. Lampert, 653 F.3d 929 (9th Cir.2011) (en banc), we vacate our opinion in Souliotes v. Evans, 622 F.3d 1173 (9th Cir.2010), reverse the district court's dismissal of Souliotes's habeas petition as untimely, and remand for proceedings consistent with Lee.
We also vacate our order of limited remand issued on May 25, 2011, with the understanding that the district court will conduct whatever proceedings are necessary, in an expedited manner, to determine whether any of Souliotes's habeas claims may be addressed on the merits.
REVERSED and REMANDED.
NOTES
[*]  Due to the death of Judge Cynthia Holcomb Hall, Judge Marsha S. Berzon, United States Circuit Judge for the Ninth Circuit, was drawn to replace her.
[**]  The Honorable Thomas S. Zilly, Senior United States District Judge for the Western District of Washington, sitting by designation.